
	
		II
		111th CONGRESS
		1st Session
		S. 1145
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Wyden (for himself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 114 of title 17, United
		  States Code, to provide for agreements for the reproduction and performance of
		  sound recordings by webcasters.
	
	
		1.Short titleThis Act may be cited as the
			 Webcaster Settlement Act of
			 2009.
		2.Authorization of agreementsSection 114(f)(5) of title 17, United States
			 Code, is amended—
			(1)in subparagraph (D), by striking
			 2008 and inserting 2008, the Webcaster Settlement Act of
			 2009,;
			(2)in subparagraph (E)(iii), by striking
			 to make eligible nonsubscription transmissions and ephemeral
			 recordings; and
			(3)in subparagraph (F), by striking
			 February 15, 2009 and inserting at 11:59 p.m. Eastern
			 time on the 30th day after the date of the enactment of the Webcaster
			 Settlement Act of 2009.
			
